Case 8:20-cv-00536-DOC-ADS Document 22 Filed 05/12/20 Page 1 of 4 Page ID #:395



                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

  Case No. SA CV 20-0536-DOC-ADS                                    Date: May 12, 2020

 Title: JANICE MAZZI et. al. v. BMW OF NORTH AMERICA et. al.


 PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                  Not Present
              Courtroom Clerk                               Court Reporter

       ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
             PLAINTIFF:                                 DEFENDANT:
            None Present                                 None Present


       PROCEEDINGS (IN CHAMBERS): ORDER DENYING PLAINTIFFS’
                                  MOTION TO REMAND [19]

        Before the Court is Plaintiffs’ Motion to Remand Case to Orange County Superior
 Court (“Motion”) (Dkt. 19). The Court finds this matter appropriate for resolution
 without oral argument. See Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. Having reviewed the
 moving papers submitted by the parties, the Court DENIES Plaintiffs’ Motion.

 I.    Background

       A.     Facts

        The following facts are drawn from Plaintiffs’ Complaint (“Compl.”) (Dkt. 1-1).
 This action concerns Plaintiffs’ lease of a vehicle from Defendant BMW of Concord.
 Compl. ¶ 5. Plaintiffs allege that the vehicle contained nonconformitys or defects and
 Defendants were unable to repair the vehicle. Id. ¶¶ 9–10. Plaintiffs bring claims under
 the Song-Beverly Consumer Warranty Act seeking actual damages, civil penalties, costs
 and expenses, and prejudgment interest. Id. ¶¶ 11–16.
        .
Case 8:20-cv-00536-DOC-ADS Document 22 Filed 05/12/20 Page 2 of 4 Page ID #:396
                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                              CIVIL MINUTES – GENERAL

     Case No. SA CV 20-0536-DOC-ADS                                                                   Date: May 12, 2020
                                                                                                                  Page 2


            B.       Procedural History

       Plaintiffs originally filed suit in the Superior Court of California, County of
 Orange. Dkt. 1. Plaintiff filed the instant Motion to Remand (Dkt. 19) on May 11, 2020.1
 On April 23, 2020, Defendants filed an Opposition (“Opp’n”) (Dkt. 14).

 II.        Legal Standard

        “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 relevant part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
 jurisdiction,” and the party seeking removal “bears the burden of establishing federal
 jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
 (emphasis added) (citations omitted). A federal court may order remand for lack of
 subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

        Federal diversity jurisdiction requires that the parties be citizens of different states
 and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
 jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
 state by which it has been incorporated and of the State or foreign state where it has its
 principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
 from the same state as any single defendant destroys “complete diversity” and strips the
 federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
 Servs., Inc., 545 U.S. 546, 553 (2005).

         Generally, a removing defendant must prove by a preponderance of the evidence
 that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
 McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
 alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
 “presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
 “legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
 Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Enters., 231
 F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where the

 1
     Plaintiffs refiled the Motion after failing to attach a proposed order on the original motion filed on April 15, 2020.
Case 8:20-cv-00536-DOC-ADS Document 22 Filed 05/12/20 Page 3 of 4 Page ID #:397
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. SA CV 20-0536-DOC-ADS                                             Date: May 12, 2020
                                                                                         Page 3


 complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
 Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
 398, 403-04 (9th Cir. 1996).

         A removing defendant “may not meet [its] burden by simply reciting some
 ‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
 [$75,000],’ but instead, must set forth in the removal petition the underlying facts
 supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
 Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
 980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
 alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
 in its complaint, the burden lies with the defendant to show by a preponderance of the
 evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
 Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
 506 F.3d at 699.

         While the defendant must “set forth the underlying facts supporting its assertion
 that the amount in controversy exceeds the statutory minimum,” the standard is not so
 taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
 for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
 Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
 than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
 judgment-type evidence may be used to substantiate this showing. Matheson v.
 Progressive Specialty Ins. Co., 319 F.3d 1089, 1090-91 (9th Cir. 2003); Singer v. State
 Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
 may make mathematical calculations using reasonable averages of hourly, monthly, and
 annual incomes of comparable employees when assessing the amount in controversy in a
 wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148-49.

        If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
 void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
 Env’t, 523 U.S. 83, 94, 101-02 (1998). The lack of subject matter jurisdiction may be
 raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
 matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
 remand pursuant to 28 U.S.C. § 1447(c).
Case 8:20-cv-00536-DOC-ADS Document 22 Filed 05/12/20 Page 4 of 4 Page ID #:398
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. SA CV 20-0536-DOC-ADS                                           Date: May 12, 2020
                                                                                       Page 4


 III.   Discussion

         Defendants have met their burden of establishing diversity jurisdiction.
 Defendants show complete diversity. See Dkt. 1 at 6–7. Further, Defendants have shown
 by a preponderance of the evidence that the amount in controversy exceeds $75,000. See
 id. at 4 (indicating that actual damages and civil penalties exceed $75,000 without
 including attorneys’ fees). Thus, the Motion is DENIED.


 IV.    Disposition

        For the reasons set forth above, the Court DENIES Plaintiffs’ Motion to Remand.

        The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

  CIVIL-GEN
